DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/1/2022 has been entered.
Response to Amendments
The Amendment filed 5/13/2022 has been entered. Claims 1-2, 7-10, 13-17, and 21 were amended, claims 3 and 19 were canceled, and claims 24 was new. Thus, claims 1-2, 4-18, and 20-24 are pending in the application. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claims recite the limitations of a “processor” in claims 1 and 15-17, a “receiver” in claims 1 and 15-16, and “an evaluator” in claims 1 and 15-17, and the specification does not provide proper antecedent basis for these terms. 


Claim Objections
Claim 14 is objected to because of the following informalities: the limitation “the received information” in line 10 is suggested to read --the received information of the skin of the user-- in order to more closely reflect how this limitation was previously recited. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 and 20-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitation “a memory unit” in line 15 is confusing, as it is unclear whether this limitation is the same or different from “a memory” previously claimed. 
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 8-10, 12, 15-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Skover (US 2005/0142093 A1) in view of Hillebrand et al. (US 6,571,003 B1)
Regarding claim 1, Skover discloses a skin care system (skin treatment apparatus) (title; abstract), comprising: 
a skin treatment device for treating skin of a user (apparatus 100 with user output assembly 104) (Figs. 1-2B; para. [0037]; para. [0044]): 
a computing device comprising a processor (CPU 275 of controller 240 may be a processor) (Fig. 1; para. [0134]), a receiver (diagnostic sub-system 107 and/or sensing element 270 receive data regarding a user’s skin) (Fig. 1; para. [0142]; para. [0224]), and an evaluator (controller 240 uses data to determine action instructions) (Fig. 1; para. [0135]; para. [0145]), wherein the receiver is configured to receive skin parameter information of a user's skin (diagnostic sub-system 107 gathers information on a user’s skin condition, and/or sensing element 270 provides data from skin expanse 102) (Fig. 1; para. [0142]; para. [0224]) and the evaluator is configured to evaluate the received skin parameter information to determine personal characteristics of the user to determine therefrom personalized device settings of the skin treatment device adapted to the determined personal skin characteristics of the user (controller 240 receives data about the skin assessment/state of the skin from the receiving element 255 and sensing element 270; receiving element 255 get data from diagnostic sub-system 107; the data is processed to determine a skin condition (e.g. acne), and from this output instructions are determined) (Fig. 1; para. [0014]; para. [0035]; para. [0145]; para. [0225]; para. [0241-0243]); 
wherein the skin treatment device comprises a controller configured to operate the skin treatment device upon initiation based on the determined one or more personalized device settings (support circuits 285 which perform operations such as controlling input/output, therefore support circuits 285 would be used to operate the user output assembly 104 according to the action instructions determined from the received data; alternatively, a second CPU can be used to execute a software routine the controls operation of motor 130 of output assembly 104) (Fig. 1; para. [0039]; paras. [0134-0135]).
Skover does not disclose the personal characteristics are quantified, wherein said evaluator individually scores the received skin parameters and ranks the scored parameters according to a pre-defined numeric ranking scale to quantify the personal characteristics of the user.
However, Hillebrand teaches an apparatus and method to determine skin defects (Hillebrand; abstract) wherein the personal characteristics are quantified, wherein said evaluator individually scores the received skin parameters (controller determines the numerical severity of a specific skin defect; Hillebrand describes an example of analyzing a red spot defect, where the pixels in an image are used to determine a score associated with the defect, with this specific case example yielding a score of 50; this score may also be numerically normalized) (Hillebrand; Fig. 8; col. 8, lines 47-67; col. 9, lines 1-4) and ranks the scored parameters according to a pre-defined numeric ranking scale to quantify the personal characteristics of the user (the normalized severity of a skin defect can be ranked according to a percentile of a certain population of people, thus yielding a specific numeric percentage for that skin defect) (Hillebrand; Fig. 8; col. 9, lines 5-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Skover personal characteristics to be quantified, such that the evaluator individually scores the received skin parameters and ranks the scored parameters according to a pre-defined numeric ranking scale to quantify the personal characteristics of the user, as taught by Hillebrand, for the purpose of ensuring the user’s skin defects are more precisely compared to other people within their demographic (Hillebrand; abstract; col. 9, lines 5-14).
Regarding claim 2, the modified Skover teaches a plurality of sensors configured to measure said skin parameter information (sensing element 270 as any of a plurality of sensors; diagnostic system 107 can image skin and diagnose skin conditions by measuring mechanical properties, chemical-mechanical properties, detecting wavelengths, etc. and thus must inherently have the sensors to perform these functions) (Skover; para. [0142]; para. [0224]), wherein said skin parameter information comprises at least one of: a parameter indicative of an elasticity characteristic of the skin (diagnostic sub-system 107 can measure skin elasticity) (Skover; para. [0224], lines 5-6), a parameter indicative of an amount and/or characteristic of wrinkles of the skin (diagnostic sub-system 107 can measure wrinkles) (Skover; para. [0224], lines 12-13), a parameter indicative of a skin cleansing (diagnostic sub-system 107 can measure coproporphyrin distribution) (Skover; para. [0224], lines 17-18), a parameter indicative of a redness of the skin (diagnostic sub-system 107 can measure skin redness) (Skover; para. [0224], line 15), a parameter indicative of a colour of the skin (diagnostic sub-system 107 can measure skin pigmentation and redness) (Skover; para. [0224], lines 15-17), and a parameter indicative of a pigmentation of the skin (diagnostic sub-system 107 can measure skin pigmentation) (Skover; para. [0224], lines 15-17).
Regarding claim 4, the modified Skover teaches the evaluation of the received skin parameter information comprises: determining, based on said determined treatment, a personalized advice for the user; and presenting said personalized advice in one of: a graphical form and/or an audible form (visual or audible display produced by indicator 245; display can advise user on use of the device, such as when too much pressure is being applied by the user) (Skover; para. [0132], lines 5-17).
Regarding claim 5, the modified Skover teaches said receiver comprises: an input interface (receiving element 255) (Skover; Fig. 1), said input interface configured to: receive said personal data of the user (receiving element 255 receives user-attribute data) (Skover; para. [0039], lines 1-5); and provide said received personal data to the processor (controller 240 with CPU 275 receives user attribute data such as age, weight height, etc. from receiving element 255) (Skover; Fig. 1; para. [0140]).
Regarding claim 6, the modified Skover teaches the skin treatment device is implemented as a handheld device (shell 115 of apparatus 100 is readily able to be grasped by a user) (Skover; Figs. 1-2B; para. [0044], lines 7-10) that is structurally separate from said processor (diagnostic sub-system 107 is not physically attached to the rest of apparatus 100) (Skover; Fig. 1).
Regarding claim 8, the modified Skover teaches the skin treatment device is implemented as a handheld device with a device housing (shell 115 of apparatus 100 is readily able to be grasped by a user) (Skover; Figs. 1-2B; para. [0044], lines 7-10), wherein said processor comprises a plurality of processors (diagnostic sub-system 107 and controller 240 are separate computing elements, and would thus have their own separate respective processors) wherein at least one of said plurality of processors is arranged within the device housing (controller 240 would be within shell 115) (Skover; Figs. 1-2B; para. [0044], lines 1-10).
Regarding claim 9, the modified Skover teaches the skin treatment device comprises a memory configured to store said personalized device settings (memory 280 to store skin treatment process) (Skover; Fig. 9; para. [0134], lines 19-20).
Regarding claim 10, the modified Skover teaches the skin treatment device comprises a base (shell 115 housing the controller 240 and motor 130) (Skover; Figs. 1-2B; para. [0044], lines 1-10); comprising a driver (motor 130) (Skover; Figs. 1-2B; para. [0044]); 
wherein the controller is configured to control the driver to drive the treatment head coupled to said skin treatment device based on said personalized device settings stored in the memory (controller 240 with CPU 275 determines instructions to output assembly 104, which includes motor 130; motor controller region 1118 in the controller 240 controls the motor 130, and thus the actions of the output assembly 104 with skin-contactable element 105) (Skover; Figs. 1, 9).
Regarding claim 12, the modified Skover teaches the personalized device settings comprises at least one of: a rotational speed with which the treatment head is driven (skin contactable element 105 with skin contactable surface 106 can rotate at different frequencies) (Skover; Figs. 1, 4C-4D; para. [0062], lines 1-4; para. [0063], lines 1-4), a movement direction along which the treatment head is driven (skin contactable element 105 with skin contactable surface 106 can have a variety of different movements, such as tapping and rotating) (Skover; Figs. 1, 4A-4F; para. [0062], lines 1-4), a frequency and/or pattern of an under pressure generated at the treatment head (controller 240 determines waveforms of skin-contactable surface 106 movement) (Skover; para. [0063], lines 1-4).
Regarding claim 15, Skover discloses a skin evaluation device (skin treatment apparatus) (title; abstract) comprising: 
a receiver (receiving element 255) (Fig. 1; para. [0225]; para. [0237]) configured to: 
receive information regarding a skin of a user (diagnostic system 107 sends data to receiving element 255; controller 240 gets data from the receiving element 255 and based upon the data provides instructions to the output assembly 104) (para. [0225]; para. [0237]); 
and receive information from the user (user provides information to receiving element 255) (para. [0237]); 
a processor (controller 240 and diagnostic sub-system 107) (Figs. 1, 9; para. [0224]; para. [0225]; para. [0237]) configured to: 
evaluate the received information on the skin of the user and the received information from the user (features of skin are characterized by diagnostic sub-system 107, and that information is used with a database/expert system; controller 240 receives user data from receiving element 255, and based upon that data provides action instructions, therefore the controller 240 evaluates the user data before providing the action instructions) (para; [0224]; para. [0229]; para. [0237]); 
determine one or more skin characteristics of the user including skin conditions based on the information of the skin of the user (diagnostic sub-system 107 detects skin conditions such as acne and wrinkles, and can determine if the conditions are minimal or severe) (paras. [0229-0230]);
determine a treatment based on the determined one or more skin characteristics (diagnostic sub-system 107 is used to assess a state of one of more properties of the user’s skin, and the results are used to produce treatment recommendations; diagnostic system 107 sends data to receiving element 255; controller 240 gets data from the receiving element 255 and based upon the data provides instructions for treating the skin to the output assembly 104) (para. [0225]; paras. [0228-0229]; para. [0237]); 
and determine one or more personalized device settings for operating a skin treatment device based on the determined treatment (the treatment recommendations made by the diagnostic system 107 coupled to a database/expert system can include selecting particular skin-contactable elements, agents, frequency, waveforms, etc. for the device) (para. [0229]).
Skover does not disclose the processor is configured to: score the received information; rank the scored information of the skin of the user; determine one or more skin characteristics of the user including quantifiable skin conditions based on the scored and ranked information of the skin of the user.
However, Hillebrand teaches an apparatus and method to determine skin defects (Hillebrand; abstract) wherein the processor is configured to: score the received information (controller determines the numerical severity of a specific skin defect; Hillebrand describes an example of analyzing a red spot defect, where the pixels in an image are used to determine a score associated with the defect, with this specific case example yielding a score of 50; this score may also be numerically normalized) (Hillebrand; Fig. 8; col. 8, lines 47-67; col. 9, lines 1-4); rank the scored information of the skin of the user (the normalized severity of a skin defect can be ranked according to a percentile of a certain population of people, thus yielding a specific numeric percentage for that skin defect) (Hillebrand; Fig. 8; col. 9, lines 5-14); determine one or more skin characteristics of the user including quantifiable skin conditions based on the scored and ranked information of the skin of the user (overall skin severity and/or characteristic can be determined based on the analysis of individual defects to yield an overall percentile) (Hillebrand; col. 9, lines 25-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Skover processor such that the processor is configured to: score the received information; rank the scored information of the skin of the user; determine one or more skin characteristics of the user including quantifiable skin conditions based on the scored and ranked information of the skin of the user, as taught by Hillebrand, for the purpose of ensuring the user’s skin defects are more precisely compared to other people within their demographic (Hillebrand; abstract; col. 9, lines 5-14).
Regarding claim 16, Skover discloses a skin treatment device (skin treatment apparatus) (title; abstract), comprising: 
a memory having stored therein personalized device settings for operating and configuring said skin treatment device, wherein the personalized device settings are determined based on an evaluation of information of the skin of the user and personal information received from the user (memory 280 to store skin treatment process; controller 240 gets data from the receiving element 255 and based upon the data determines instructions for the output assembly 104; controller 240 ensures skin treatment process is performed) (Fig. 9; para. [0134]; para. [0135]; para. [0225]; para. [0237]);
and Atty. Docket 2015P01121US [MS-1303]Reply to Final Office action of 4/1/2022Page 11 of 18 15/239,066a processor (controller 240 and diagnostic sub-system 107) (Figs. 1, 9; para. [0224]; para. [0225]; para. [0237]) configured to operate the skin treatment device based on the personalized device settings stored in the memory (motor controller region 1118 in the controller 240 controls the motor 130, and thus the actions of the output assembly 104; controller 240 ensures skin treatment process is performed) (Fig. 9; para. [0135]).
Skover does not disclose wherein said evaluation of said information comprises individually scoring the received skin parameters and ranking the individually scored parameters according to a pre-defined numeric ranking scale to quantify the personal characteristics of the user.
However, Hillebrand teaches an apparatus and method to determine skin defects (Hillebrand; abstract) wherein said evaluation of said information comprises individually scoring the received skin parameters (controller determines the numerical severity of a specific skin defect; Hillebrand describes an example of analyzing a red spot defect, where the pixels in an image are used to determine a score associated with the defect, with this specific case example yielding a score of 50; this score may also be numerically normalized) (Hillebrand; Fig. 8; col. 8, lines 47-67; col. 9, lines 1-4) and ranking the individually scored parameters according to a pre-defined numeric ranking scale to quantify the personal characteristics of the user (the normalized severity of a skin defect can be ranked according to a percentile of a certain population of people, thus yielding a specific numeric percentage for that skin defect) (Hillebrand; Fig. 8; col. 9, lines 5-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Skover evaluation such that said evaluation of said information comprises individually scoring the received skin parameters and ranking the individually scored parameters according to a pre-defined numeric ranking scale to quantify the personal characteristics of the user, as taught by Hillebrand, for the purpose of ensuring the user’s skin defects are more precisely compared to other people within their demographic (Hillebrand; abstract; col. 9, lines 5-14).
Regarding claim 22, the modified Skover teaches wherein said personalized device settings comprise a selection of a treatment head to be coupled to said skin treatment device (diagnostic sub-system 107 with database/expert system provide the treatment recommendation, which includes selecting one of multiple skin-contactable elements 105; each skin-contactable elements 105 is coupleable to the apparatus 100) (Skover; Figs. 1-6E; “selecting particular apparatus-enhancing agents, benefit agents, skin-contactable elements”, see para. [0229]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Skover in view of Hillebrand as applied to claim 1 above, and further in view of Hindinger (US 2010/0298863 A1).
Regarding claim 7, the modified Skover device teaches the invention as previously claimed, but does not teach said processor is configured to cause a transmission of said personalized device settings to the skin treatment device.
However, Hindinger teaches a handheld therapy unit (Hindinger; Fig. 1; para. [0115], lines 1-3) wherein the processor (remote computing device 200 determines protocol for treatment based on patient measurements) (Hindinger; Fig. 1; para. [0101], lines 1-8; para. [0102], lines 1-3) is configured to cause a transmission of said personalized device settings to the skin treatment device (transceiver 205 is used by computing device 200 to communicate with electronic device 100) (Hindinger; Fig. 1; para. [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Skover to have the processor separate from the skin treatment device, and communicating by way of a data transmission device as taught by Hindinger, in order to allow for someone other than the user to view and operate the evaluation unit from a remote location (Hindinger; para. [0074], lines 1-14).
Claims 11, 13, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Skover in view of Hillebrand as applied to claim 10 above, and further in view of Douglas (US 2010/0121419 A1).
Regarding claim 11, the modified Skover device teaches the invention as previously claimed, but does not teach the memory is arranged at or within the treatment head.
However, Douglas teaches a therapy device (Douglas; title; Figs. 1-2) in which each interchangeable head of the device (heads 104, 106) (Douglas; Figs. 1-2) has its own memory within, in order to keep track of information specific to a particular head (computer readable media 166, 168, 170) (Douglas; Fig. 8; para. [0020], lines 3-7; para. [0029], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Skover by way of moving the memory into the treatment head, as taught by Douglas, in order to have a means to keep track of information related specifically to a certain treatment head (Douglas; Fig. 8; para, [20], lines 3-7; para. [0029], lines 1-3).
Regarding claim 13, the modified Skover device teaches the treatment head comprises: a first treatment head and a second treatment head (various embodiments of skin-contactable elements 105) (Skover; Figs. 4A-4F), wherein one of said first treatment head and said second treatment head is releasably coupled to said base (skin-contactable element 105 is coupled to transfer member 125 in shell 115; skin-contactable element 105 is removable and replaceable) (Skover; Fig. 1; para. [0047], lines 5-6), 
wherein the processor is configured to: determine, based on said evaluation: first personalized device settings; and second personalized device settings, wherein the first treatment head comprises a first memory configured to store the first personalized device settings, and wherein the second treatment head comprises a second memory configured to store the second personalized device settings (with the memory of Skover being moved to the individual heads, as previously taught by Douglas, the Skover controller 240 would depend on the memory in an installed element skin-contactable element 105 in order to operate a skin treatment process, which was stored in the memory 280) (Skover; Fig. 9; para. [0134], lines 19-20), 
and wherein the controller is configured to control the driver based on the first device settings stored in the first memory when the first treatment head is attached to the base, and to control the driver based on the second device settings stored in the second memory when the second treatment head is attached to the base (controller 240 determines instructions to output assembly 104, which includes motor 130; motor controller region 1118 in the controller 240 controls the motor 130, and thus the actions of the output assembly 104; the instructions output by controller 240 to perform a skin treatment process are dependent upon what is stored on the memory, and thus with a memory in each specific skin-contactable element 105, each 105 will have separate instructions to perform) (Skover; Fig. 9; para. [0134], lines 19-20).
Regarding claim 17, as best understood, Skover discloses a skin treatment device (skin treatment apparatus) (title; abstract) comprising: 
a memory having stored thereon one or more one or more personalized device settings for operating the skin treatment device (memory 280 to store skin treatment process) (Fig. 9; para. [0134]), wherein said personalized device settings are determined based on an evaluation of information on the skin of a user (controller 240 receives data about the skin assessment/state of the skin from the receiving element 255 and sensing element 270; receiving element 255 get data from diagnostic sub-system 107; the data is processed to determine a skin condition (e.g. acne), and from this output instructions are determined) (Fig. 1; para. [0014]; para. [0035]; para. [0145]; para. [0225]; para. [0241-0243]); 
a base with a device housing (shell 115 and all components within the shell) (Figs. 1-2B; para. [0044]);  
a driver arranged in the device housing and configured to drive a treatment head (motor 130 is inside shell 115; motor 130 drives skin-contactable surface 106 of skin contactable element 105) (Figs. 1-2B; para. [0037]; para. [0044]);
and a controller arranged in the device housing and configured to control the driving unit to drive the treatment head based on personalized device settings which have been determined based on an evaluation of information on the skin of the user (CPU 275 with support circuits 285 which perform operations such as controlling input/output, therefore support circuits 285 would be used to operate the user output assembly 104 with skin-contactable element 105 with surface 106 according to the action instructions determined from the received data; support circuits 285 would be in shell 115) (Figs. 1-2B; para. [0039]; para. [0044]; paras. [0134-0135]); 
wherein the treatment head is configured to be releasably coupled to the device housing (skin-contactable element 105 is coupled to transfer member 125 in shell 115; skin-contactable element 105 is removable and replaceable) (Fig. 1; para. [0047]).
Skover does not disclose wherein said evaluation comprises individually scoring the received skin parameters and ranking the scored parameters according to a pre-defined numeric ranking scale to quantify the personal  characteristics of the user.
However, Hillebrand teaches an apparatus and method to determine skin defects (Hillebrand; abstract) wherein said evaluation comprises individually scoring the received skin parameters (controller determines the numerical severity of a specific skin defect; Hillebrand describes an example of analyzing a red spot defect, where the pixels in an image are used to determine a score associated with the defect, with this specific case example yielding a score of 50; this score may also be numerically normalized) (Hillebrand; Fig. 8; col. 8, lines 47-67; col. 9, lines 1-4) and ranking the scored parameters according to a pre-defined numeric ranking scale to quantify the personal  characteristics of the user (the normalized severity of a skin defect can be ranked according to a percentile of a certain population of people, thus yielding a specific numeric percentage for that skin defect) (Hillebrand; Fig. 8; col. 9, lines 5-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Skover device such that the evaluation comprises individually scoring the received skin parameters and ranking the scored parameters according to a pre-defined numeric ranking scale to quantify the personal  characteristics of the user, as taught by Hillebrand, for the purpose of ensuring the user’s skin defects are more precisely compared to other people within their demographic (Hillebrand; abstract; col. 9, lines 5-14).
Skover does not disclose wherein the treatment head comprises a memory unit configured to store the personalized device settings.
However, Douglas teaches a therapy device (Douglas; title; Figs. 1-2) in which each interchangeable head of the device (heads 104, 106) (Douglas; Figs. 1-2) has its own memory within, in order to keep track of treatment information specific to a particular head (computer readable media 166, 168, 170) (Douglas; Fig. 8; para. [0020], lines 3-7; para. [0029], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Skover such that the treatment head comprises a memory unit configured to store the personalized device settings, as taught by Douglas, in order to have a means to keep track of information related specifically to a certain treatment head (Douglas; Fig. 8; para, [20], lines 3-7; para. [0029], lines 1-3).
Regarding claim 18, the modified Skover teaches said treatment head consists of one of: a first treatment head, and a second treatment head (various embodiments of skin-contactable elements 105) (Skover; Figs. 4A-4F).
Regarding claim 20, the modified Skover teaches the device settings comprise at least one of: a rotational speed of said treatment head (skin contactable element 105 with skin contactable surface 106 can rotate at different frequencies) (Skover; Figs. 1, 4C-4D; para. [0062]; para. [0063]), a movement direction of said treatment head (skin contactable element 105 with skin contactable surface 106 can have a variety of different movements, such as tapping and rotating) (Skover; Figs. 1, 4A-4F; para. [0062]), a frequency of an underpressure generated at the treatment head (controller 240 determines waveforms of skin-contactable surface 106 movement) (Skover; para. [0063]), and a pattern of an underpressure generated at the treatment head (controller 240 determines waveforms of skin-contactable surface 106 movement) (Skover; para. [0063]).
Regarding claim 21, the modified Skover device does not teach said treatment head comprises a light source wherein said device settings comprises at least one of: control a light intensity of a light generated by light source and control a frequency of a light generated by light source.
However, Douglas further teaches treatment heads which use a light source with specific light intensity settings (heads 104, 106 can have varied light intensities) (Douglas; para. [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Skover by adding additional treatment heads with light sources, as taught by Douglas, for the purpose of providing a user with a means form performing phototherapy (Douglas; abstract; para. [0002]).
Claims 14 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Skover in view of Hillebrand as applied to claim 1 above, and further in view of Qu et al. (US 2015/0099947 A1).
Regarding claim 14, Skover discloses a method for treating a skin of a user by a skin treatment device (diagnostic sub-system 107 and output assembly 104 in the shell 115 of apparatus 100 which delivers mechanical energy to a user) (Figs. 1-2B; para. [0037]; para. [0044]), said method comprising the steps of: Atty. Docket 2015P01121US [MS-1303]Reply to Final Office action of 4/1/2022Page 9 of 18 15/239,066 
providing a skin treatment device (apparatus 100 with user output assembly 104, as well as diagnostic sub-system 107) (Figs. 1-2B; para. [0037]; para. [0044]); 
receiving information regarding the skin of the user from said skin treatment device (controller 240 receives data from sensing element 270 of apparatus 100 regarding the state of one or more properties of the skin; diagnostic sub-system 107 gathers information on a user’s skin condition) (Fig. 1; para. [0039]; para. [0135]; para. [0224]); 
receiving personal information from the user through a user interface (controller 240 receives user attribute data such as age, weight height, etc. from receiving element 255 provided by a user making selections on a keypad) (Fig. 1; para. [0140]; para. [0237]); 
evaluating the received information of the skin of the user and the personal information received from the user (diagnostic system 107 sends data to receiving element 255; controller 240 gets data from the receiving element 255 and based upon the data determines instructions for the output assembly 104; user inputs from receiving element 255 are weighted by the controller) (para. [0225]; para. [0237]; para. [0240]);
determining a treatment based on the personal characteristics of the user (diagnostic sub-system 107 is used to assess a state of one of more properties of the user’s skin, and the results are used to produce treatment recommendations) (paras. [0228-0229]); 
and determining personalized device settings for operating the skin treatment device based on the determined treatment (treatment recommendations made by the diagnostic system 107 coupled to a database/expert system can include personalized device settings such as selecting particular skin-contactable elements, agents, frequency, waveforms, etc. of the device) para. [0229]). 
Skover does not disclose wherein said evaluation comprises scoring the received information and ranking the scored information according to a pre-defined ranking scale and combining the scored/ranked information with the personal information to quantify personal characteristics of the user.
However, Hillebrand teaches an apparatus and method to determine skin defects (Hillebrand; abstract) wherein said evaluation comprises scoring the received information (controller determines the numerical severity of a specific skin defect; Hillebrand describes an example of analyzing a red spot defect, where the pixels in an image are used to determine a score associated with the defect, with this specific case example yielding a score of 50; this score may also be numerically normalized) (Hillebrand; Fig. 8; col. 8, lines 47-67; col. 9, lines 1-4) and ranking the scored information according to a pre-defined ranking scale (the normalized severity of a skin defect can be ranked according to a percentile of a certain population of people, thus yielding a specific numeric percentage for that skin defect) (Hillebrand; Fig. 8; col. 9, lines 5-14) and combining the scored/ranked information with the personal information to quantify personal characteristics of the user (overall skin severity and/or characteristic can be determined based on the analysis of individual defects to yield an overall percentile calculated from a specific population which matches the demographics of the user) (Hillebrand; col. 9, lines 25-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Skover evaluation such that said evaluation comprises scoring the received information and ranking the scored information according to a pre-defined ranking scale and combining the scored/ranked information with the personal information to quantify personal characteristics of the user, as taught by Hillebrand, for the purpose of ensuring the user’s skin defects are more precisely compared to other people within their demographic (Hillebrand; abstract; col. 9, lines 5-14).
Skover does not disclose the treatment is a sequence of treatment. 
However, Qu teaches a method for determining a skin youthfulness characteristic and for monitoring improvement following a treatment (Qu; abstract) wherein the treatment is a sequence of treatment (skin treatment can comprise a regimen for daily skin needs) (Qu; para. [0004]; para. [0200]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Skover treatment to be a sequence of treatment, as taught by Qu, for the purpose of ensuring a patient is receiving treatment over time, such as daily, thereby helping to ensure the treatment produces and maintains results over time.
Regarding claim 23, the modified Skover teaches wherein said personalized device settings comprise a sequence for operating said skin treatment device (skin treatment can comprise a regimen for daily skin needs; therefore, the skin treatment device with the personalized device settings would be sequentially operated over time, e.g. daily, in line with the treatment regimen) (Qu; para. [0004]; para. [0200]).
Regarding claim 24, the modified Skover teaches wherein said personalized device settings comprise selecting a treatment head to be coupled to the skin treatment device and providing operating instructions for operating the skin treatment device (the treatment recommendations made by the diagnostic system 107 coupled to a database/expert system can include selecting particular skin-contactable elements, agents, frequency, waveforms, etc.; “selecting particular apparatus-enhancing agents, benefit agents, skin-contactable elements”) (para. [0229]).
Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 
On page 13 of the Applicant’s remarks, the Applicant argues that the drawings have been amended to overcome the objections to the drawings, abstract, and claims of the previous office action. The Examiner agrees, and has thus withdrawn those objections. However, the newly amended claims raise new specification and claim objections as detailed above. 
On page 14 in the first paragraph of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those claim rejections of the previous office action. However, the newly amended claims raise new 35 U.S.C. 112(b) rejections as detailed above. 
Applicant’s arguments with respect to claims 1-2, 4-18, and 20-24 on pages 14-18 of the Applicant’s remarks have been considered but are moot in view of new grounds of rejection with new additional Hillebrand reference being used in the current rejection as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785